Case 19-18117 Doc8 Filed 06/14/19 Pagelof1

GPSOLVE

Clerk of Court
U.S. Bankruptcy Court

 

District of Maryland

In re: Chelsea Franceschini

Dear Clerk of Court,

I am the executive director of Upsolve.org. Upsolve is a national legal aid nonprofit funded by
the Legal Services Corporation and leading philanthropic foundations. We provide free Chapter

7 assistance for low-income debtors who need a fresh start but cannot afford counsel.

I am writing to notify the Court that Upsolve has assisted the above-captioned debtor in
preparing their Chapter 7 forms. Upsolve is not the pro se debtor’s attorney. And because we
have provided our services pro bono, Upsolve is not a petition preparer under section 110 of
the Bankruptcy Code. As a result, Official Form 119 is not required of the debtor and has not

been provided.

If you have any additional questions, please do not hesitate to contact me at

jonathan@upsolve.org. Please docket this letter.

Respectfully Submitted,

Tooker TAS

Jonathan Petts

 

 
